
	

114 HR 3112 IH: Be Open Act
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3112
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Ms. Stefanik (for herself, Mr. Hudson, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To repeal a requirement that new employees of certain employers be automatically enrolled in the
			 employer’s health benefits plan.
	
	
 1.Short titleThis Act may be cited as the Better Enrollment Options Protect Employee Needs Act or the Be Open Act. 2.RepealSection 18A of the Fair Labor Standards Act (29 U.S.C. 218a), as added by section 1511 of the Patient Protection and Affordable Care Act, is repealed.
		
